Citation Nr: 0824167	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-08 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which granted service connection for 
bilateral hearing loss with a 0 percent (noncompensable) 
evaluation effective April 11, 2002. 

The Board remanded the case to the RO for further development 
in November 2007.  Development has been completed and the 
case is once again before the Board for review.


FINDINGS OF FACT

1.  VA audiometric testing performed in January 2003 revealed 
Level I hearing loss in the right ear and Level I hearing 
loss in the left ear.  

2.  VA audiometric testing performed in February 2008 
revealed Level II hearing loss in the right ear and Level II 
hearing loss in the left ear.  

3.  Puretone thresholds are not 55 decibels or more at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), or 30 decibels or less at 1000 Hertz and 70 decibels 
or more at 2000 Hertz.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1 - 4.14, 4.85 - 4.87 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an August 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his service connection 
claim, evidence VA would reasonably seek to obtain, and 
information and evidence for which the veteran was 
responsible.  

A January 2008 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In that regard, the 
August 2002 letter addressed the veteran's original 
application for service connection.  In January 2003, the RO 
awarded service connection for bilateral hearing loss.  
Therefore, the January 2008 letter served its purpose in 
providing VCAA notice and its application is no longer 
required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran's service medical records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.





B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (CAVC) 
has held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). The Board has considered 
whether a staged rating is for consideration; however, the 
evidence of record does not establish distinct time periods 
where the veteran's service-connected disability results in 
symptoms that would warrant different ratings.

The Rating Schedule provides rating tables for the evaluation 
of hearing impairment.  Table VI assigns a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of percent speech discrimination and the puretone 
threshold average (the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. 
§ 4.85 (2007).  Table VII is used to determine the percentage 
evaluation by combining the Table VI Roman numeral 
designations for hearing impairment in each ear.  Id.  When 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned in audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing 
impairment.  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2007).  Each ear is evaluated 
separately.  Id.  When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation from either Table VI or Table VIA, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(b) (2007).  
That numeral is then elevated to the next higher Roman 
numeral.  Id.  Each ear is evaluated separately. Id. 

On the authorized VA audiological evaluation in January 2003, 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
25
55
65
LEFT
15
20
50
60

The average puretone threshold was 39 decibels for the right 
ear and 36 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 94 in the left ear.  

On the authorized VA audiological evaluation in February 
2008, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
35
55
65
LEFT
20
25
50
60

The average puretone threshold was 43 decibels for the right 
ear and 39 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and of 90 in the left ear.  

The veteran also submitted a December 2003 private 
audiometric evaluation.  A graph of the veteran's audiogram 
has been associated with the clams file, but may not be 
interpreted by the Board.  See Kelly v. Brown, 7 Vet. App. 
471, (1995) (holding that neither the Board nor the RO may 
interpret graphical representations of audiometric data).

The January 2003 and February 2008 VA audiological 
evaluations were properly executed in accordance with the 38 
C.F.R. § 4.85(a) requirements for the evaluation of hearing 
impairment.  See 38 C.F.R. § 4.85(a) (2007).  Application of 
the above diagnostic criteria results in a noncompensable 
evaluation for the veteran's bilateral hearing loss.  

The January 2003 VA audiometric findings, applied to Table 
VI, yield a numeric designation of Level I for the right ear 
(39 decibel puretone threshold average, and 96 percent speech 
discrimination), and a numeric designation of Level I for the 
left ear (36 decibel puretone threshold average, and 94 
percent speech discrimination).  These numeric designations, 
entered into Table VII, produce a zero percent evaluation for 
hearing impairment.  

The February 2008 VA audiometric findings, applied to Table 
VI, yield a numeric designation of Level II for the right ear 
(43 decibel puretone threshold average, and 88 percent speech 
discrimination), and a numeric designation of Level II for 
the left ear (39 decibel puretone threshold average, and 90 
percent speech discrimination).  These numeric designations, 
entered into Table VII, also produce a zero percent 
evaluation for hearing impairment.  Thus, the Board finds 
that the veteran's bilateral hearing loss was properly 
assigned a zero percent evaluation.  

Puretone thresholds reported on the veteran's audiological 
examinations were not 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) or 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  Thus, 38 C.F.R. § 4.86 provisions for 
exceptional patterns of hearing impairment do not apply.  

The Board emphasizes that disability ratings are derived by a 
mechanical application of the rating schedule.  See 
Lendenmann, 3 Vet. App. 345, 349.  Here, mechanical 
application of the rating schedule to the audiometric 
findings clearly establishes a noncompensable disability 
evaluation.  

C.  Conclusion

The preponderance of the evidence is against the claim for a 
compensable evaluation for bilateral hearing loss.  The 
appeal is accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


